lN THE

SUPREME COURT OF THE STATE OF UTAH

§
FILED

APP€”€€' aaa 2 7 2018

U.

]ESSE ROGER OGDEN,
Appellmzt.

No. 20151051

ORDER

This case comes before the court as a companion to State v. Ogden,
No. 20150922. ln State rt Ogden, We vacated the award of complete
restitution that is also at issue in this matter. 2018 UT S.

Specifically, Ogden argues that the district court erred by giving res
judicata effect to the complete restitution order at issue in State r). Ogden.
Because We have vacated that order and remanded, Ogden’s arguments are
moot.

Therefore, IT IS HEREBY ORDERED that We vacate the district
court's judgment and remand for further proceedings

FOR THE COURT on this

,`, s
A/ ,!Jday of l%_l)”~LD-G,¥ 1 , 2018:

101 n A. Pearce

y tiC€